          Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 1 of 60




                   UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF PENNSYLVANIA


    ASPIRA, INC. OF PENNSYLVANIA,

                Plaintiff,                      Civ. A. No. 19-04415-JS

    v.

    THE SCHOOL DISTRICT OF
    PHILADELPHIA,

                Defendant.

                        ASPIRA, INC. OF PENNSYLVANIA'S
                          FIRST AMENDED COMPLAINT

         Plaintiff, ASPIRA, Inc. of Pennsylvania ("ASPIRA") files this First Amended

Complaint 1 against Defendant the School District of Philadelphia (the "District) for

breach of contract and violations of ASPIRA's due process rights. In support, ASPIRA

avers:

I.       Introduction

         1.    ASPIRA is the largest Latino-run charter management organization in

Pennsylvania. It is a tremendous success story-a Latino success story, an education

success story, and a Philadelphia success story in some of the poorest neighborhoods

in America. So are its charter schools. Four of ASPIRA's charter schools are subject

to the District's oversight: John B. Stetson Charter School ("Stetson"); Olney Charter

High School ("Olney"), which was formed by consolidating the former Olney East




1    ASPIRA commenced this action in the Philadelphia Court of Common Pleas on
September 13, 2019. The District then removed the action to this Court.
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 2 of 60




High School with the former Olney West High School; Eugenio Maria de Hostos

Charter School ("Hostos"); and Antonia Pantoja Charter School ("Pantoja").

      2.      In 2010 and 2011, under the District's Renaissance Schools Initiative

and in response to a public bidding process initiated by the District, ASPIRA took

over three failing, out-of-control schools-John B. Stetson Middle School, Olney East

High School, and Olney West High School. The District had run these schools terribly,

and the Pennsylvania Department of Education consistently named them among the

most "persistently dangerous" in the Commonwealth. The Renaissance Schools

Initiative is a unique structure and relationship created by the District. The District

wanted experienced charter school operators to serve as "Turnaround Teams" to

oversee and manage extremely distressed schools. The District agreed to have

ASPIRA, an experienced charter school operator, be a Turnaround Team and

specifically, the Turnaround Team for Stetson and Olney. Since taking over Stetson

and Olney, ASPIRA has turned them around and put the schools on a positive

trajectory, consistent with ASPIRA's long history of success and its Spanish name,

which means "aspire."

      3.     Likewise, Hostos and Pantoja, which were founded in the first instance

by ASPIRA, have been tremendously successful.

      4.     One powerful testament to the success of ASPIRA's schools has been

their incredible enrollment growth as parents and students have recognized

ASPIRA's successes.




                                          2
        Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 3 of 60




       5.    However, it is no secret that charter schools and charter management

organizations compete with local school districts, like Philadelphia's. Every student

who enrolls in a charter school is one fewer student enrolled in the District and that

reduces revenue to the District. And, while school districts have the power to grant,

renew, and not renew charters for schools (subject to standards), school districts

inherently are conflicted in making such determinations. For these reasons, vigilance

in ensuring that school districts respect and adhere to the due process rights of

charter schools and charter management organizations is crucial.

      6.     Pennsylvania law expressly addresses this concern that a local district

might act biased toward charter schools and subvert the choices of students, parents,

and communities. Thus, a state agency, the Charters Appeals Board (CAB), reviews

any appeal from a denial of a charter or a charter renewal. The CAB has the authority

to overrule a local district and grant a charter or the renewal of a charter, although

its review primarily is based upon the record created by the local district. 2

       7.    The District has been dissatisfied with the composition of the CAB

because it is populated by appointees from Pennsylvania's former Governor, the




2      "[J]urisdiction over an appeal of any other action by the District involving a
charter school is appealable under the local agency law to the Court of Common Pleas
of the county in which the District is located." Northside Urban Pathways Charter
Sch. v. State Charter Sch. Appeal Bd., 56 A.3d 80, 90-91 (Pa. Commw. Ct. 2012)
(Pellegrini, J., dissenting); see also Discovery Charter Sch. v. Sch. Dist. of
Philadelphia, 641 Pa. 136, 163, 166 A.3d 304, 321 (2017) (approving of Judge
Pellegrini's dissent in Northside Urban Pathways Charter School). ASPIRA originally
filed this action in the Philadelphia Court of Common Pleas, and the Defendant
removed the action to this Court.

                                           3
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 4 of 60




Honorable Thomas W. Corbett, Jr. So, the District has developed a policy and practice

of delaying and refusing to issue final decisions on charter applications and renewals,

thus denying any aggrieved party the right to review by the CAB and enabling the

District to avoid scrutiny and the possibility that the CAB might grant or renew a

charter that the District does not want. Then, using the extreme leverage created by

holding a charter hostage, the District often tries to force applicants to cave to the

District and "agree" to conditions upon charters and renewals that the District could

not otherwise impose unilaterally (e.g., unlawful enrollment caps). This "tactic" has

been successful for the District and "mostly kept Philadelphia away from the Charter

Appeal Board" in recent years. See, e.g., Greg Windle, School leaders in Philly and

Pittsburgh frustrated with Corbett-era holdovers on state charter board, THE

PHILADELPHIA     PUBLIC    SCHOOL    NOTEBOOK     (April   9,   2019),   available   at

https://whvv.org/articles/school-leaders-in-philly-and-pittsburgh-frustrated-with-

corbett-era-holdovers-on-state-board/ Oast accessed October 21, 2019).

      8.     But the District's "tactics" are unlawful and must be stopped. The

District attempts to excuse its conduct as no big deal and nothing to cry about. The

District claims that schools and management organizations are not harmed because

a charter automatically renews for a one-year period whenever a district fails to

render a final decision by a certain deadline.

      9.     Contrary to the District's dismissive attitude toward the rights of

schools and charter management organizations-not to mention students, parents,

and communities-they are harmed greatly by the District's conduct. First, it denies


                                           4
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 5 of 60




aggrieved parties the right to obtain review by the state agency. Second, proceeding

without a renewal creates a limbo that complicates day-to-day management decisions

and cripples most charter schools' ability to obtain outside financing. Such financing

often is critical to charters and charter management organizations. The standard

five-year period of a formal and final renewal (whether granted by a district or by the

CAB on appeal) provides much greater certainty, strength, and health, including a

greater sense of permanency and greater ability to obtain more advantageous

financing. Third, the uncertainty over the long-term status of charters forces schools

and management organizations into states of duress. They are faced with the choice

of trying to survive on a shaky foundation until the District finally acts (if it ever

does), caving to conditions demanded by the District in exchange for a renewal, or

surrendering their charter to the District and ceasing running the school.

      10.    This is precisely the predicament ASPIRA has suffered and continues to

experience now as the District has run roughshod over ASPIRA's contract and due

process rights for years. The District's unlawful conduct began while it was controlled

by the School Reform Commission ("SRC") and has continued since the District was

returned to local control under the Philadelphia Board of Education ("Board") in 2018.

Indeed, the hope that came from return to local control has been laid to rest as the

Board has, in all material respects, continued to act identically to the SRC. And it is

increasingly clear that the District has had ulterior motives adverse to ASPIRA that

have little to do with the performance of ASPIRA's schools.




                                          5
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 6 of 60




       11.   In particular, the District unlawfully has delayed the renewal

applications for the charters of Stetson, Olney, Hostos, and Pantoja. The application

to renew Stetson's charter has been pending since October 2014, Olney's smce

October 2015, and Hostos' and Pantoja's applications have been pending smce

October 2017.

       12.   All four charters expired before this litigation without any final, formal

action by the District. Stetson's charter expired on June 30, 2015, Olney's on June 30,

2016, and Hostos' and Pantoja's expired on June 30, 2018. By law, because of that

lack of final action, the schools have remained in operation, under ASPIRA's

management, and continued to educate many of Philadelphia's most challenged and

under-served children and youth. 24 Pa. Stat. Ann. § 17-1729-A(f). However, as

detailed in this Amended Complaint, the extreme delays in formally renewing their

charters has put ASPIRA and the schools in limbo and caused numerous difficulties

and financial damages to ASPIRA in excess of $5,000,000. Despite that ongoing harm

and the District's wrongful conduct, ASPIRA and its schools have made dramatic

improvements in academics, governance, and finance. Indeed, ASPIRA and the

schools it manages closed the fiscal year ending June 30, 2019 in the best financial

condition in their history.

       13.   In addition to the extreme and harmful delays, since 2015, the District

has subjected Stetson and Olney to a charade of a formal non-renewal process. The

process has been interminably long and fraught with repeated breaches of ASPIRA's

contract and due process rights. For example, the District has repeatedly excluded


                                          6
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 7 of 60




ASPIRA from participating in the District's non-renewal proceedings regarding the

Stetson and Olney charters. Making ASPIRA's exclusion even more egregious, those

non-renewal proceedings focused heavily on ASPIRA itself. On October 17, 2019, after

years of delays (and after this litigation commenced), the District finally voted upon

Stetson's and Olney's applications for renewal and voted to deny them. As set forth

in detail in this Amended Complaint, that vote rests upon and is a continuation of an

extended list of due process violations and breaches of contract.

      14.    With respect to Hostos and Pantoja, even the District's Charter School

Office ("CSO'') recommended that the District renew Hostos' and Pantoja's charters.

But the District has refused to renew those charters because ASPIRA, Hostos, and

Pantoja rightfully have resisted the District's illegal demands to impose caps on the

schools' enrollment.

      15.    The District has taken a path of maximum delay and damage to ASPIRA

and to the schools it manages. The District has denied and denies ASPIRA's

contractual rights as a Turnaround Team for Renaissance Schools, has violated

ASPIRA's substantive and due process rights, has forced ASPIRA to expend or lose

millions of dollars in financing, forbearance, and other expenses, and is damaging

ASPIRA's name and reputation. More specifically, among other wrongful acts, the

District has: (a) unfairly and unwarrantedly delayed the renewals of the charters of

four ASPIRA-managed schools; (b) denied ASPIRA the right to participate in the

formal non-renewal proceedings against Stetson and Olney despite the proceedings

being adverse to ASPIRA's rights and mostly concerning ASPIRA's direct actions and


                                          7
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 8 of 60




conduct; (c) denied ASPIRA formal and fair notice of the non-renewal proceedings; (d)

refused to sufficiently separate the prosecutorial and adjudicatory functions of the

District in the non-renewal proceedings; (e) appointed a hearing officer with conflicts

of interest; (f) haphazardly slowed and sped up the non-renewal process-moving at

a glacial pace for years to the detriment of ASPIRA and its schools only to then use

the excuse of a supposed lack of time in order to deny ASPIRA the opportunity to

participate and to deny ASPIRA and the schools a fair opportunity to create a fair

and balanced record; (g) demanded the exaction of unlawful concessions, such as

enrollment caps on ASPIRA's schools, under the duress and penalty of charter non-

renewal; and (h) sought to deny ASPIRA its right to practice its chosen profession as

a charter management organization.

      16.    Through all of the District's bad conduct-under the SRC and under the

Board-ASPIRA has persevered. It has fought to maintain its contract and due

process rights, and it has pleaded with the District to afford ASPIRA a process

consistent with the United States and Pennsylvania Constitutions and ASPIRA's

contract rights. The District has refused.

      17.    ASPIRA now requests that this Court enjoin the District from further

violations of ASPIRA's rights and require the District to afford to charter

management organizations and charter schools a process of proper and adequate

procedures and safeguards consistent with due process.




                                             8
         Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 9 of 60




II.   The Parties

         18.   The ASPIRA Association is the largest nonprofit organization dedicated

to Hispanic education in the nation, with nine affiliate groups, including Plaintiff.

         19.   Plaintiff ASPIRA was formed in 1969, bringing the same dedication to

education and youth empowerment to an entirely new area.

         20.   ASPIRA's present address is 4322 N. 5th Street, Philadelphia, PA

19140.

         21.   ASPIRA began its work as a charter management organization in 1998

when it founded Eugenio Maria de Hostos Charter School. Today, ASPIRA is the

largest Latino-led charter management organization in Pennsylvania and one of the

few in the country.

         22.   ASPIRA manages five charter schools, including Stetson, Olney, Hostos,

Pantoja, and a cyber charter school. All but the cyber charter school are subject to the

District's jurisdiction. Each school is a separate nonprofit entity and managed by a

board of directors separate from ASPIRA.

         23.   ASPIRA operates primarily in North Philadelphia communities like

Hunting Park, Olney, and Kensington. As some of Philadelphia's and the nation's

most impoverished areas, these neighborhoods face huge socioeconomic challenges,

such as high levels of crime, poor public health, and a range of other issues that

burden children and families.

      24.      ASPIRA believes that education is the most fundamental determinant

in the mission to inspire growth and improvement in future generations and that


                                           9
         Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 10 of 60




with the right attitude, knowledge, and resources, every member of these

communities has the potential to become a leader for good. ASPIRA is proud to have

tremendous support from key stakeholders in these neighborhoods.

         25.   For thirty-five years before opening its first charter school, ASPIRA ran

highly acclaimed education development and leadership programs that continue

today. ASPIRA opened its first charter school because the District was failing to

educate Latino students, especially bilingual children. Today, ASPIRA educates

fifteen percent of all Latino students in Philadelphia as part of its "cradle to career"

approach. The schools ASPIRA manages ascribe to the same principles.

         26.   Defendant District is the eighth largest school district in the nation. The

District is supposed to provide the children and youth of Philadelphia with a suitable

public school education.

         27.   Its offices are located at 440 North Broad Street, Philadelphia, PA

19130.

         28.   From 2001 to June 30, 2018, the District was controlled by the SRC, a

state and local board of five individuals, created by the Secretary of Education of the

Commonwealth of Pennsylvania under Section 6-696 of the School Code, 24 P.S. § 6-

696, as amended by Act 2001, Oct. 30, P.L. 828, No. 83 ("Act 83").

      29.      The SRC was responsible for the operation, management, and

educational program of the District, was vested with all powers and duties granted

to the board of school directors of the District, and was authorized, among other

things, to grant charters and to enter into agreements for the operation of charter


                                            10
         Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 11 of 60




schools in accordance with the Charter School Law, 24 P.S. § 17-1701-A, et seq. (the

"Charter School Law") and Act 83.

         30.   The SRC voted to dissolve as of June 30, 2018, returning control of the

District to the Board.

         31.   The Board is the current governing body for the District with offices also

located at the District's headquarters at 440 North Broad Street, Philadelphia, PA

19130.

         32.   The Board currently is made up of nine members appointed by the

Mayor of Philadelphia. As a result of a ballot question during the May 2018

Philadelphia election, the members appointed by the Mayor now require confirmation

by City Council.

         33.   Individual Board members are not yet named defendants, but ASPIRA

reserves all rights to amend to add them as appropriate.

III.     Jurisdiction and Venue

         34.   This action arises under the Constitution of the United States,

particularly the Fourteenth Amendment, the Constitution of Pennsylvania,

particularly Article I, Section 1, and federal law, specifically title 42 U.S.C. § 1983.

         35.   ASPIRA commenced this action in the Philadelphia County Court of

Common Pleas, and the District removed it to this Court under 28 U.S.C. § 1441.

         36.   Venue is proper in this judicial district because, among other reasons,

Defendant is located in Philadelphia County, which is in this judicial district, and a




                                            11
      Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 12 of 60




substantial part of the events giving rise to the claims in this Amended Complaint

occurred in Philadelphia County. 28 U.S.C. § 1391(b)(l) & (2).

IV.   Factual Background

      A.     In Response to RFPs, ASPIRA is Awarded a Turnaround Team
             Contract and Charged with Managing Two Charter Schools at
             Stetson and Olney

      37.    On or about January 20, 2010, through Resolution No. SRC-36 ("SRC-

36"), the SRC adopted the Renaissance Schools Initiative Policy, authorizing the SRC

to grant Renaissance charters.

      38.    In 2010, the SRC issued Request for Proposal No. 260 ("RFP-260"),

seeking respondents to serve as "turnaround teams" to run certain Renaissance

Schools.

      39.    A true and correct copy of RFP-260 is attached as Exhibit A.

      40.    RFP-260 described the Renaissance Schools as follows:

             The Renaissance Schools initiative is articulated in the School
             District's "Imagine 2014" strategic plan and is predicated on the
             belief that the School District has chronically underperforming
             schools that are not serving the needs of students and families,
             and that these schools need fundamental change that facilitates
             a transformation of the learning environment. With an urgency
             to dramatically improve the learning environment in these
             underperforming schools, the School District is seeking
             innovative ways to transform low-performing schools through
             new school models that include: in-district restructuring
             (Innovation Schools and Promise Academies) and external
             partnerships (Contract Schools and Charter Schools).

RFP-260 at 7.

      41.    Renaissance Schools were to "be granted greater degrees of autonomy in

school management in exchange for accountability for performance." Id.

                                         12
          Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 13 of 60




          42.   The District had required that all respondents to RFP-260 be

prequalified through RFQ 43 before being able to submit an application in response

to RFP-260.

          43.   To this day, the District's own website makes clear that the District

sought "experienced charter school operators" for the purposes of the initiative.

"Renaissance Charter Schools are those that are transformed under the leadership of

an experienced charter school operator while operating under the Charter School

Law." 3

      44.       ASPIRA, as an "experienced charter school operator," was prequalified

by the District through RFQ 43 and the District identified ASPIRA as one of a final

group of organizations to serve as a Turnaround Team for certain Renaissance

Schools and the District solicited ASPIRA's response to RFP-260.

      45.       RFP-260 stated: "By voluntarily submitting a proposal in response to

this RFP, the responder acknowledges all of the terms, provisions and requirements

of this RFP and agrees to abide by those terms, provisions and requirements with

respect to the RFP process, the Turnaround Team selection process and in the

responder's operation of any Renaissance School, if selected, regardless of the school

model chosen." RFP-260 at 6.




3     Renaissance Schools, Charter Schools Office, The School District of Phila.,
available at https://www.philasd.org/charterschools/portal/renaissance/ Oast
accessed October 21, 2019).

                                           13
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 14 of 60




       46.      ASPIRA responded to RFP-260, agreed to be bound by the terms and

conditions of the RFP, and applied to be a Turnaround Team for charter schools in

the District.

       47.      A true and correct copy of ASPIRA's response to RFP-260 is attached as

Exhibit B.

       48.      The District's selection process to determine awardees in response to

RFP-260 was multi-stepped and extensive.

       49.      Ultimately, the District awarded and named ASPIRA a Turnaround

Team because of ASPIRA's response to RFP-260.

       50.      The selection of ASPIRA as a Turnaround Team as a result of ASPIRA's

response to RFP-260 formed a binding enforceable contract between ASPIRA and the

District.

       51.      By awarding ASPIRA as a Turnaround Team, the District and ASPIRA

agreed that ASPIRA, as a "Renaissance School Turnaround Team,'' would be

"responsible for all aspects of restructuring and managing the school awarded." RFP-

260 at 5.

                1.    The Stetson Charter

       52.      The District designated Stetson as a Renaissance School.

       53.      By Resolution No. SRC-26, dated May 12, 2010, the SRC selected

ASPIRA as the Turnaround Team for Stetson.

       54.      By Resolution SRC-45 ("SRC-45"), dated June 16, 2010, the SRC granted

a charter to "John B. Stetson Charter School; an ASPIRA, Inc. of Pennsylvania


                                           14
      Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 15 of 60




School," based upon the Renaissance Charter Schools Charter Application submitted

by ASPIRA in response to RFP-260.

      55.      A true and correct copy of Resolution SRC-45 is attached as Exhibit C.

      56.      The selection of ASPIRA as a Turnaround Team for Stetson formed a

binding enforceable contract between ASPIRA and the District.

      57.      Effective July 1, 2010, the District and "John B. Stetson Charter School;

and ASPIRA, Inc. of Pennsylvania School" entered into the "Charter for John B.

Stetson Charter School; an ASPIRA, Inc. of Pennsylvania School,'' Contract No.

72/Fll ("Stetson Charter").

      58.      A true and correct copy of the Stetson Charter is attached as Exhibit D.

      59.      The Stetson Charter specifically references and incorporates

ASPIRA's agreements with the District. For example:

            a. The Stetson Charter Recitals extensively reference ASPIRA's
               response to RFP-260, the award to ASPIRA that it would be a
               Turnaround Team, SRC-26 awarding ASPIRA as the Turnaround
               Team for Stetson, and SRC-45 awarding the Stetson Charter
               based upon ASPIRA's application.

            b. The Stetson Charter attaches RFP-260, ASPIRA's response to
               RFP-260, and SRC-45.

            c. The Stetson Charter additionally states that "Resolution No.
               SRC-45, dated June 16, 2010 is attached hereto as Exhibit C and
               made a part hereof,'' id., art. I, ii A.

            d. The Stetson Charter specifically states that "The parties agree to
               the terms and conditions of this Charter and the Exhibits that are
               attached hereto and incorporated herein by reference." Id., art.
               XVIII, ii I.




                                           15
      Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 16 of 60




             e. The Stetson Charter specifically states that "The Renaissance
                Charter Application and any amendments, including the
                representations, certifications and assurances set forth therein ..
                . is hereby incorporated in this Charter as if set forth herein in
                full." Id., art. I, ii F.

            f. All notices to be sent to the Charter School under the Stetson
               Charter specifically were to be sent to:

                Alfredo Calderon
                Chief Executive Officer
                ASPIRA, Inc. of Pennsylvania
                4322 North 5th Street, 3rd floor
                Philadelphia, PA 19140

                See id., art. XVIII, ii M.

                2.     The Olney Charter

      60.       In November 2010, the District issued Request for Proposal No. 286,

Renaissance Schools Initiative - Year II ("RFP-286").

      61.       A true and correct copy of RFP-286 is attached as Exhibit E.

      62.       In all respects relevant to this litigation, RFP-286 contains the same

material terms as RFP-260.

      63.       The District solicited a response by ASPIRA to RFP-286, and ASPIRA

responded, agreed to be bound by the terms and conditions of the RFP, and applied

to be a Turnaround Team for charter schools in the District.

      64.      A true and correct copy of ASPIRA's response to RFP-286 is attached as

Exhibit F.

      65.       The District's selection process to determine awardees in response to

RFP-286 was multi-stepped and extensive.



                                             16
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 17 of 60




       66.   The District selected ASPIRA to be a Turnaround Team as a result of

its response to RFP-286.

       67.   The selection of ASPIRA as a Turnaround Team as a result of ASPIRA's

response to RFP-286 formed a binding enforceable contract between ASPIRA and the

District.

       68.   By Resolution No. SRC-26, dated May 16, 2011, and as a result of

ASPIRA's response to RFP-286, the SRC selected ASPIRA as the Turnaround Team

for Olney East High School and Olney West High School, which were combined to

form Olney High School.

       69.   The selection of ASPIRA as a Turnaround Team for Olney formed a

binding enforceable contract between ASPIRA and the District.

       70.   By Resolution SRC-_ _ ("SRC-_"), the SRC granted a charter to

Olney Charter High School; an ASPIRA, Inc. of Pennsylvania School, based upon the

Renaissance Charter Schools Charter Application submitted by ASPIRA in responses

to RFP-286. Copies of relevant documents provided by the District to ASPIRA does

not identify SRC-_ by a formal number, but, upon information and belief, the

District is in possession of such information.

       71.   Effective as of July 1, 2011, the District, acting through the SRC, and

"Olney Charter High School; an ASPIRA, Inc. of Pennsylvania School" entered into

the "Charter for Onley [sic] Charter High School,'' ("Olney Charter").

       72.   A true and correct copy of the Olney Charter is attached as Exhibit G.




                                          17
      Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 18 of 60




      73.      The Olney Charter specifically references and incorporates ASPIRA's

agreements with the District. For example:

            a. The Olney Charter Recitals extensively reference ASPIRA's
               response to RFP-286, the award to ASPIRA that it would be a
               Turnaround Team, SRC-26 awarding ASPIRA as the Turnaround
               Team for Olney, and SRC-__ awarding the Olney Charter based
               upon ASPIRA's application.

            b. The Stetson Charter attaches SRC-286, ASPIRA's response to
               SRC-286, and SRC-_.

            c. The Olney Charter additionally states that SRC-__, dated
               August 17, 2011 is attached hereto as Exhibit C and made a part
               hereof," Olney Charter, art. I, ~A.

            d. The Olney Charter states that "The parties agree to the terms and
               conditions of this Charter and the Exhibits that are attached
               hereto and incorporated herein by reference." Id., art. XVIII,~ I.

            e. The Olney Charter specifically states that "The Renaissance
               Charter Application and any amendments, including the
               representations, certifications and assurances set forth therein ..
               . is hereby incorporated in this Charter as if set forth herein in
               full." Id., art. I, ~ F.

            f. All notices to be sent to the Charter School under the Olney
               Charter specifically were to be sent to:

               Alfredo Calderon
               Olney High School
               100 W. Duncannon Ave.
               Philadelphia, PA 19120

               See Olney Charter, art.   XVIII,~   M.

      74.      Alfredo Calderon is and was the Chief Executive Officer of ASPIRA

during all times relevant to this Amended Complaint.




                                            18
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 19 of 60




       75.   Thus, the District reinforced through the Stetson Charter and Olney

Charter what the RFPs, RFP responses, and resolutions already established: that the

District and ASPIRA had a binding enforceable contract for ASPIRA to serve as a

Turnaround Team and to serve as the Turnaround Team for Stetson and Olney.

       76.   The parties agreed that ASPIRA could only be removed as the

Turnaround Team for Stetson or Olney for cause.

       77.   To the extent any ambiguities exist regarding the terms of the District's

and ASPIRA's agreements, such ambiguities were created and/or written by the

District.

       3.    Olney and Stetson Thrive Under ASPIRA's Management

       78.   The parties' course of conduct and course of performance further

establishes that the District and ASPIRA have binding enforceable contracts for

ASPIRA to serve as a Turnaround Team and to serve as the Turnaround Team for

Stetson and Olney. The District literally handed the keys to the facilities for the

schools to ASPIRA. And since ASPIRA was awarded as the Turnaround Team for

Stetson and Olney, ASPIRA served as the primary point of contact for the District in

all matters related to Stetson and Olney, including with respect to management of

the facilities, exchanging information, and reporting requirements, and ASPIRA has

in fact functioned as the Turnaround Team for Stetson and Olney in the manner

contemplated by the RFP.

       79.   ASPIRA has acted in reliance upon its status as a Turnaround Team

and as the Turnaround Team for Stetson and Olney.


                                         19
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 20 of 60




       80.   The District has accepted the benefits of ASPIRA's actions as a

Turnaround Team and as the Turnaround Team for Stetson and Olney, and has

accepted, acquiesced to, and ratified the fact that it has a binding enforceable

agreement with ASPIRA for ASPIRA to be a Turnaround Team and specifically for

Stetson and Olney.

       81.   ASPIRA has managed both Stetson and Olney since being named the

Turnaround Team for each school.

      82.    Under ASPIRA's management, Stetson and Olney have thrived as

compared to their conditions and performance prior to ASPIRA's management and as

compared to other peer schools.

      83.    Before ASPIRA took over, the Pennsylvania Department of Education

consistently designated Olney and Stetson as "persistently dangerous" schools

recognized primarily for low attendance, ugly episodes of school violence, and dozens

of student suspensions and police arrests.

      84.    Today, the climate at both schools has undergone a remarkable change,

and the academic results prove it.

      85.    Both Stetson and Olney are safe and welcoming schools that enJOY

significantly increased enrollment and strong daily attendance. Incidents, arrests,

expulsions, and suspensions have decreased by 95%. Student academic performance

has flourished as a result.

      86.    In the year before ASPIRA management, 77 students were arrested at

Olney East and Olney West High School and 30 were arrested at Stetson Middle. In


                                         20
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 21 of 60




the year following the start of ASPIRA's management, there were zero arrests in each

school. This drastic improvement occurred because ASPIRA invested in 45 trained

security staff between the two buildings and imbedded on-staff behavioral, social, and

emotional supports to begin to change the culture from the ground up.

      87.    Olney's enrollment has increased by 25% in the last four years, rising to

more than 1,900 students. Student attendance, once as low as 67%, tops 84%. This is

significantly above average for a comprehensive high school of its size.

      88.    Olney's growth also reflects the realities of the community it proudly

serves: the English Language Learners (ELL) population has doubled from 300 to

almost 600 over the last two years (29% of the overall population); and the special

education population has gone from 300 to well over 500 students (approximately

27% of the entire student population).

      89.    Despite these challenges, Olney's student growth has been significant,

and today Olney meets or surpasses state expectations.

      90.    For example, in the 2016-17 school year, Olney showed significant

growth in both math and science as measured by state standards, particularly among

the lowest 33% of its students, as well as students with Individualized Education

Programs ("IEPs"). The growth for these students in 2017-18 for math and biology

surpassed the average growth rate of the state two times over.

      91.    The results also show that Olney is performing significantly better than

its true peer schools, as measured by the District's Charter School Office. Across

nearly all subjects and in attendance, Olney is performing better than the following


                                          21
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 22 of 60




comprehensive high schools: Kensington, Kensington CAPA, Frankford, Benjamin

Franklin, Edison, Martin Luther King, Roxborough, Fels, and The Linc.

      92.       At the same time, under ASPIRA's management, Olney dramatically

has increased the number and variety of programs and services it offers to students

and the community, including: a comprehensive school sports program; multiple new

extracurricular programs such as a debate team, Scrabble, robotics, and coding clubs;

and a child care center for teenage parents so that the parents can complete their

education.

      93.       Olney's graduation rate pre-ASPIRA was a mere 56% and has since

risen to nearly 72% despite the increase in population and off-track students.

      94.       Stetson has shown similar progress, and once again, a very visible sign

of its success has been its growth. Today, Stetson's student population has grown by

more than 33% from its pre-ASPIRA enrollment, and the school now serves more than

900 children.

      95.       Stetson's average daily attendance rate consistently is above 93%, which

is significantly above average for a middle school of its size. Prior to ASPIRA's

operation, it averaged 70-74% attendance daily.

      96.    At the same time, Stetson's ELL population has increased from 15% of

total enrollment to approximately 26% (or 276 ELL students), and the Special

Education population has increased from 20% to 25% (or 252 students). These groups

pose particular challenges for any school.




                                             22
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 23 of 60




      97.    Stetson has shown significant academic growth. During relevant school

years, student scores in literacy and mathematics have exceeded the state average

for growth, both among the entire population and specifically among the lowest 33%

of learners and students. Across nearly all grades in both math and literacy, Stetson

has surpassed the state average in the most recent years by a significant margin.

Additionally, they were listed as a "Model" across the school for growth in math and

literacy on the District's own rankings.

      98.    While the increase in special needs and ELL students has impacted

Stetson's proficiency scores on state assessments, the growth among these

populations has met or surpassed state expectations. The students in this cohort have

been rated as a "Model" for their progress on the District's progress report (SPR) for

the last two years.

      B.     The    District's  Historic           and      Current      Procedures
             for Reviewing Charters

      99.    School districts, including the District, compete with charter schools for

student enrollment and funding.

      100.   School districts, including the District, have an inherent conflict of

interest when they decide to grant, renew, or non-renew a charter for a charter school.

      101.   The District acts in competition with charter schools. Every student who

chooses to attend a charter school is one fewer student in a District-run school and

this causes a reduction in revenue for the District. Thus, the District is incentivized




                                           23
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 24 of 60




to reduce the number of charter schools in Philadelphia and reduce the number of

students attending charter schools.

      102.   For these reasons, it is crucial that school districts, including the

District, respect the due process rights of those subject to their control.

      103.   Pennsylvania law provides that final decisions by school districts to

deny an application for a charter or renewal are to be appealable to the CAB. The

CAB may allow supplementation of the record, but the record before the CAB

primarily is the record that was created before the local district.

      104.   However, the District has a custom, policy, and practice of delaying final

determinations on applications for charters and renewals. The District delays these

determinations for bad faith purposes, including but not limited to avoiding review,

denying aggrieved parties the right to appeal to and obtain review by the CAB,

damaging charters and management organizations, forcing the surrender of charters,

and obtaining concessions as conditions for the grant of a charter or renewal.

      105.   The District has a custom, policy, and practice of acting in bad faith

toward charter schools and charter management organizations in other manners by,

among other things, unlawfully failing to grant charters, unlawfully denying

applications for renewal of charters, unlawfully capping enrollment for charters,

unlawfully demanding concessions such as enrollment caps as conditions for

renewing charters, unlawfully failing to redirect to charter schools funds that the

District legally is required to pay, and refusing to afford adequate due process

procedures and protections for charters and charter management organizations.


                                           24
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 25 of 60




      106.   The District's CSO functions as the self-described "authorizer" of charter

schools in the District. Its duties include "reviewing, evaluating and approving new

charters, establishing performance goals for existing charter schools, regularly

reviewing and evaluating charter school performance, conducting comprehensive

renewal reviews, and sharing information about charter schools and their

performance with the public." Charter Schools Office, The School District of

Philadelphia, https://www.philasd.org/charterschools/about/ (last accessed October

21, 2019).

      107.   To be clear, the CSO is not supposed to make the final decision as to

whether a charter is renewed. It is only supposed to make a recommendation to the

Board as to whether a charter is renewed.

      108.   If the Board holds a hearing regarding the CSO's recommendation for

the non-renewal of a charter, the CSO is supposed to act in an investigatory and

prosecutorial capacity; the Board is supposed to act in an adjudicatory capacity.

      109.   However, the Board does not in fact conduct an independent, rigorous

analysis of the CSO's recommendations, and it does not maintain proper separation

from the CSO.

      110.   Rather than presiding over non-renewal hearings directly, the Board

routinely hires private lawyers to function as hearing officers.

      111.   The hearing officers then preside over hearings outside of the presence

of the Board and ultimately issue reports and recommendations to the Board.




                                          25
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 26 of 60




      112.     Those private lawyers purport to make independent findings, but in fact,

they routinely rubber-stamp the CSO recommendations. Indeed, ASPIRA is not

aware of any instance in which a hearing officer did not follow a CSO's

recommendation of non-renewal.

      113.     In several instances, the same private lawyers have acted as the

prosecutor in one non-renewal proceeding and as the hearing officer in another.

      114.     Upon information and belief, the District's General Counsel acts as

counsel to both the Board and the CSO. This is unlike other local or state agencies

that have fully separate counsel for the enforcement and adjudicatory arms of the

agency (e.g., Pennsylvania's Gaming Control Board) to help ensure that the

enforcement and adjudicatory arms of a single agency do not exchange information

and have inappropriate contacts with each other.

      115.     The Board affords an inadequate to no opportunity for charters and

charter management organizations to address the Board directly, whether it is at the

time the CSO initially recommends that the Board commence non-renewal

proceedings,    during the    non-renewal proceedings,      or upon a      report   and

recommendation from a hearing officer.

      116.     Thus, although the District's overall process creates the appearance of

multiple steps and apparent respect for the rights of charter schools, charter schools

and charter management organizations effectively are denied the opportunity to

address the Board and are at the mercy of the recommendation of the CSO.




                                           26
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 27 of 60




      117.   Upon information and belief, CSO staff, SRC members, Board members,

and other District staff engage in inappropriate ex parte consultations with politicians

and others during non-renewal proceedings.

      118.   The same deficiencies in the District's processes were present while the

SRC controlled the District and have continued with no material change since the

Board took control of the District in 2018.

      C.     The District's Drawn-Out Campaign Against ASPIRA and the
             Schools

             1.     The CSO First Recommends Renewing Stetson's Charter
                    But Then Reverses and Recommends Not Renewing
                    Stetson's and Olney's Charters

      119.   In October 2014, Stetson submitted an application to the CSO to renew

its charter, well in advance of the charter expiration date of June 30, 2015.

      120.   The renewal of Stetson's charter would continue and renew ASPIRA's

status as a Turnaround Team for Stetson.

      121.   On January 22, 2015, the CSO issued a report recommending that

Stetson's Charter be granted a one-year renewal ("2015 Report").

      122.   In October 2015, Olney submitted an application to the CSO to renew

its charter, well in advance of the charter expiration date of June 30, 2016.

      123.   The renewal of Olney's charter would continue and renew ASPIRA's

status as a Turnaround Team for Olney.

      124.   However, on April 11, 2016, the CSO issued reports recommending to

the SRC that both the Stetson and Olney charters not be renewed ("2016 Reports").



                                          27
      Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 28 of 60




      125.   The 2016 Reports are based on the 2009-2010 to 2015-2016 school years

for Stetson and 2010-2011 to 2015-2016 school years for Olney.

      126.   The CSO provided no reasoning for the change of its recommendation

regarding Stetson even though the 2016 Report regarding Stetson purported to

evaluate most of the same years evaluated in the 2015 Report.

      127.   The non-renewal of Stetson's charter would terminate ASPIRA's role

and rights as Turnaround Team for Stetson.

      128.   The non-renewal of Olney's charter would terminate ASPIRA's role and

rights as Turnaround Team for Olney.

      129.   The non-renewal of both charters would terminate ASPIRA's role and

rights as Turnaround Team entirely.

             2.    The CSO's Misleading and Incomplete Reports Focused
                   UponASPIRA

      130.   The 2016 Reports are misleading and contain inaccurate and incomplete

information, including, among other things:

             a.    An inaccurate, incomplete, and misleading picture as to the

                   academic progress made at the Schools;

             b.    An inaccurate, incomplete, and misleading picture as to the

                   Schools' current financial state and management;

             c.    An inaccurate, incomplete, and misleading picture as to the

                   Schools' compliance efforts; and




                                        28
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 29 of 60




             d.        An inaccurate, incomplete, and misleading picture as to the

                       Schools' climate, both before and after ASPIRA's involvement as

                       operator.

      131.   On December 8, 2017, the CSO issued updated reports ("2017 Reports"),

purporting to provide updated information but maintaining the recommendation that

the Stetson and Olney Charters not be renewed.

      132.   The 2017 Reports contain similar inaccurate information as the 2016

Reports and were based on information related to the 2014-2015 to 2016-2017 school

years for both Schools.

      133.   The 2017 Reports omit the progress that the Schools have made on many

of the specific issues identified in the 2016 and 2017 Reports.

      134.   The 2017 Reports treat some past and resolved ISsues as ongomg,

skewing the picture as to the reality of Stetson and Onley and ASPIRA's management

at the time the 2017 Reports were issued.

      135.   The 2017 Reports also omit key points and facts that would have

presented a more accurate picture of the conditions of the Schools and ASPIRA's

management. These omissions included:

             a.        The financial challenges imposed upon Stetson and Olney by the

                       District during the charter periods;

                  i.         The District caused substantial revenue reductions to

                             Stetson and Olney, primarily by improper per pupil

                             payment reductions.


                                             29
Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 30 of 60




         11.    In fact, Olney and Stetson were forced to seek redirection

                from the Pennsylvania Department of Education ("PDE")

                m   the    amounts        of    $953,981.46       and   $438,743.52

                respectively. PDE paid the amounts when the District was

                forced to withdraw its objections to the withholdings on

                January 9, 2019.

        ni.     And in August 2019 the Commonwealth Court specifically

                recognized that Hostos and Pantoja also were underpaid by

                the District and that the "District remains obligated to

                resolve that underpayment." August 5, 2019 Memorandum

                Opinion,        Antonia        Pantoja     Charter      School   v.

                Commonwealth, No. 289 M.D. 2017, at 27-28.

        iv.     Even the Pennsylvania Auditor General recognized that

                the District was a substantial cause of Stetson's and

                Olney's past financial difficulties.          See Pennsylvania

                Auditor General, ASPIRA-Managed                   Charter Schools

                Limited Procedures Engagement at 31-32 (2018) ("We also

                acknowledge that, in fiscal years 2015 and 2016, the

                belated tuition reductions levied by [the District] would

                have    negatively        impacted       budget    versus    actual

                variances.").




                                  30
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 31 of 60




             b.     The fact that since the initial non-renewal recommendation and

                    despite the District's unlawful withholding, Stetson and Olney

                   have    made    dramatic     improvements      m   their   financial

                   performances;

             c.     The fact that independent auditors, the District, and the City

                    Controller have audited the schools and there has been no finding

                   of inappropriate spending;

             d.     The fact that at no point has there been evidence of malfeasance,

                   intentional wrongdoing, or self-dealing; and

             e.     The fact that there have been no instances of unreasonable or

                   excessive spending.

      136.   The Reports also focus substantially on ASPIRA, alleging, among other

things, that Stetson and Olney increased their payments to ASPIRA "exclusive of

charter management fees." The Reports are wrong and mischaracterize the facts.

      137.   To weather revenue cuts imposed by the District, ASPIRA centralized

many administrative and instructional support functions that previously were paid

by Stetson and Olney. These services and functions include education program

management services, administrative and contracting services (including security

and maintenance), nutrition services, IT, human resources and payroll, and financial

management services.

      138.   Centralizing these costly services at ASPIRA enabled ASPIRA's schools,

including Olney and Stetson, to realize costs savings.


                                         31
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 32 of 60




       139.   Thus, although Stetson and Olney had increased payments to ASPIRA

on one side of the ledger, those increases in payments mirrored or were exceeded by

reductions in expenses for Stetson and Olney on the other side of the ledger.

       140.   Contrary to the portrayal in the Reports, Stetson and Olney are trending

in the correct direction and are properly managed by ASPIRA.

              3.     The CSO Presents Its Recommendation to the SRC and
                     ASPIRA Is Denied Any Chance to Respond

       141.   On December 14, 2017, the CSO presented its recommendations

regarding Stetson and Olney to the SRC at a public meeting.

       142.   The CSO's presentation to the SRC was misleading and did not present

facts objectively.

       143.   The CSO's presentations to the SRC omitted any consideration of any

rebuttal points.

       144.   By way of example only, the CSO focused much of its attention on

ASPIRA's management "fee," and wrongly argued that ASPIRA was receiving an

inordinately large fee from Stetson and Olney.

       145.   The CSO repeatedly characterized payments to ASPIRA as a fee even

though the CSO knew that most of the so-called "fee" was reimbursement for services

that were paid by ASPIRA for the benefit of Stetson and Olney.

       146.   The CSO complained of issues (or non-issues) about which the District

was aware when it selected ASPIRA to manage Stetson and Olney. For example, the

CSO complained about ASPIRA's (former) authority to appoint members to the

Schools' boards, as if the CSO had discovered some sort of malfeasance. But the

                                         32
      Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 33 of 60




District knew of that authority long ago. In fact, the District was provided with the

bylaws of ASPIRA and Stetson and Olney, it knew that ASPIRA and Stetson and

Olney relied on counsel when forming the charter schools, and it regularly reviewed

and had access to Stetson's and Olney's records.

      147.   By way of another example, the CSO criticized the relationship of

Stetson and Olney to ASPIRA as being too close, when the District itself historically

has treated them and ASPIRA as one entity.

      148.   Throughout the presentation, the CSO continued to mislead the SRC

into believing ASPIRA was receiving inordinately large management fees when it

was not.

      149.   During the December 14, 2017 meeting, the SRC members' and CSO's

main stated concern was about certain transactions in which Stetson and Olney

purportedly guaranteed debt that ASPIRA owed to PNC Bank (the "PNC Debt").

      150.   The CSO presented a misleading and confusing description of the PNC

Debt. Regardless, on June 27, 2019, the PNC Debt was satisfied through a

replacement private funding transaction, and the purported guarantees provided by

Stetson and Olney related to the PNC Debt were removed. Stetson and Olney now

have no purported obligations. This replacement financial transaction also allows

ASPIRA to contribute to Stetson and Olney and enhance each School's balance sheet.

      151.   ASPIRA accomplished all of this despite the District's significant delays

in determining Stetson's and Olney's charter renewals, which caused a significant




                                         33
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 34 of 60




impediment to ASPIRA's ability to secure alternate and replacement financing on

favorable terms.

       152.    Compounding the violations of ASPIRA's rights, Stetson, Olney, and

ASPIRA were denied an opportunity to meaningfully address the SRC at the

December 14, 2017 meeting or otherwise.

       153.    Prior to the December 14, 2017 meeting, ASPIRA's counsel requested

the opportunity to address the SRC. The SRC denied his request and refused to allow

ASPIRA's counsel to address the SRC.

      154.     Thus, whereas the CSO provided the SRC with a lengthy, complex, and

skewed report and presentation, ASPIRA had no opportunity to respond or

participate.

      155.     After hearing the CSO's presentations at the December 14, 2017

meeting, the SRC voted and resolved through SRC-8 and SRC-9 that substantial

grounds for non-renewal of the Stetson and Olney charters existed, and that a public

hearing(s) would be scheduled to determine the issue.

      156.     From the date the SRC issued SRC-8 and SRC-9 on December 14, 2017

until the SRC's dissolution on June 30, 2018, the SRC never scheduled the hearing

nor took any other action to proceed regarding the renewal applications for the

Stetson and Olney charters.




                                         34
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 35 of 60




             4.    The District Refuses to Notify ASPIRA of the Scheduling
                   of a Hearing and Refuses to Allow ASPIRA to Intervene
                   Despite ASPIRA's Crucial Rights and Interests at Stake

      157.   The SRC voted to dissolve as of June 30, 2018.

      158.   For over five months following the SRC's dissolution, the Board took no

action regarding the Stetson and Olney renewal applications, further delaying the

process.

      159.   The extensive delays have continued under the Board's control, and even

up until the commencement of this action, the District had not made a final decision

regarding the charters for Stetson or Olney. As detailed in section D, infra, the

District also unwarrantedly has delayed and refused to make a final decision

regarding the renewal of the charters for Hostos and Pantoja.

      160.   The District's lengthy and unjustified delays in refusing to renew the

charters for the ASPIRA-managed schools constitute violations of ASPIRA's due

process rights. And any subsequent process afforded or to be afforded to ASPIRA or

its schools is insufficient to cure the breaches and due process violations already

having occurred due to the delays.

      161.   By letter dated December 5, 2018-nearly an entire year since the

December 14, 2017 meeting-the Board's President, Joyce Wilkerson, appointed

Rudolph Garcia, Esquire as a hearing officer to preside at a public hearing

"concerning the non-renewal of the [Schools]."

      162.   Wilkerson and at least one other member of the Board were members of

the SRC during the time the SRC began the non-renewal process against Stetson and


                                         35
         Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 36 of 60




Olney. As with the current Board, Wilkerson served as the Chair of the SRC during

all times relevant to this Amended Complaint.

         163.   Although not disclosed at the time of Wilkerson's letter, Garcia often has

functioned as outside counsel to the District, including possibly during the same time

he functioned as the appointed hearing officer presiding over the non-renewal hearing

for Olney and Stetson.

         164.   ASPIRA is not aware of any facts that Wilkerson or the Board obtained

updated reports and recommendations or conducted any reviews or analysis

independent of the SRC when the Board decided to schedule the non-renewal hearing.

Instead, on information and belief, the Board merely relied on the determination of

the SRC from December 14, 2017 that "there are substantial grounds for non-

renewal" of both charters. The Board continued the same flawed process undertaken

by the SRC and the District's CSO, albeit with additional substantial delays by the

Board.

         165.   ASPIRA is not aware of any facts that the Board formally ratified or

otherwise adopted the SRC's determination. It also is unclear if the Board even has

the authority to do so or act upon the SRC's determination given the stark differences

between the SRC (a Commonwealth agency) and the Board (a local agency) and the

different statutes, rules, and procedures governing them.

         166.   In scheduling the non-renewal hearing and appointing a hearing officer,

the District was required to comply with article XVIII, paragraph M of the Stetson

Charter and article XVIII, paragraph M of the Olney Charter.


                                             36
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 37 of 60




       167.   Despite the express requirements of the Stetson Charter and the Olney

Charter that the District provide notice to Alfredo Calderon and ASPIRA, the Board

never provided notice to Mr. Calderon or ASPIRA regarding the appointment of the

hearing officer and commencement of a non-renewal hearing.

       168.   The start date of the hearing was postponed to March 12, 2019.

       169.   After discovering that the hearing was scheduled (despite the District's

lack of notice to or inclusion of ASPIRA), ASPIRA petitioned to intervene on March

1, 2019.

      170.    By email dated March 7, 2019, the hearing officer denied ASPIRA's

petition to intervene.

      171.    A true and correct copy of the hearing officer's email decision is attached

as Exhibit J-2.

      172.    Among other things, the hearing officer's primary basis for denying

ASPIRA's petition to intervene was the hearing officer's position that Part B of the

Local Agency Law, which the hearing officer stated applied to the proceedings, does

not even "provide for intervention of additional parties."

      173.    However, the hearing officer's position plainly is contrary to

Pennsylvania law and any notion of due process. Indeed, Section 553 of Part B of the

Local Agency Law provides that "[n]o adjudication of a local agency shall be valid as

to any party unless he shall have been afforded reasonable notice of a hearing and an

opportunity to be heard." 2 Pa.C.S.A. § 553. This statute means that local agencies

do have the "power to permit intervention by a party whose interests may be


                                           37
      Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 38 of 60




affected." Soc'y Hill Civic Ass 'n v. Philadelphia Bd. of License & Inspection Review,

905 A.2d 579, 585-86 (Pa. Commw. Ct. 2006) (holding that denying intervention "not

only would contravene the general principle of intervention but also would result in

depriving [the developer] of an opportunity to be heard as guaranteed by the Local

Agency Law.")

      17 4.   These proceedings were commenced by the SRC, a Commonwealth

authority, and were continued by the Board, a local agency, without any ratification

or reconsideration of the SRC's determinations. To the extent the hearing officer or

the Board should have followed the General Rules of Administrative Practice and

Procedure applicable to proceedings before a Commonwealth Agency, 1 Pa. Code§§

35.27-35.32, ASPIRA still had a legal right to intervene. See, e.g., Bensalem Racing

Ass'n, Inc. v. Pa. State Harness Racing Comm'n, 19 A.3d 549, 561-563 (Commw. Ct.

2011) (finding Commonwealth agency committed abuse of discretion in denying

intervention request).

      175.    The hearing officer's alternative bases for denial also were without merit

and demonstrated a bias by the hearing officer against ASPIRA. For example, the

hearing officer stated that ASPIRA had notice of the hearing 29 days prior to

submitting its petition to intervene and this period meant ASPIRA unnecessarily had

delayed submitting its petition. However, 29 days is not a delay at all, and the hearing

officer wrongly ignored that the District refused to provide the required notice to

ASPIRA (and still has not) and the District had engaged in extensive delays

throughout the proceedings, including in scheduling the hearing.


                                           38
      Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 39 of 60




       176.   Claiming a sudden urgency that the District had never before exhibited,

the hearing officer also stated that he wanted the hearing and his ruling to be

completed in time for the District to act prior to the following school year. The hearing

officer was wrong to claim that ASPIRA's intervention would have meant that the

proceedings could not be completed before the 2019-2020 school year. Even worse,

despite using this excuse to unfairly and wrongly block ASPIRA's intervention, the

hearing officer did not issue his reports regarding the Stetson and Olney hearings

until September 19, 2019 (approximately one week after ASPIRA commenced this

lawsuit).

       177.   The hearing occurred over 16 days during March 12, 2019 to April 15,

2019, without ever providing an opportunity to ASPIRA to present evidence,

testimony, or argument.

       178.   The     hearing   officer's   determination   (and   thus,   the   District's

determination) to exclude ASPIRA from the hearing was unfair, inequitable, a breach

of contract, and a violation of ASPIRA's due process rights.

       179.   Fair and just adjudication of the issues concerning the renewal of

Stetson's and Olney's charters was and is impossible without ASPIRA being a party

to the proceedings.

      180.    The hearing concerned and was adverse to ASPIRA's contractual rights,

liberty interests, and property interests.

      181.    The non-renewal of either or both of the Stetson and Olney Charters

would strip ASPIRA of its contractual rights, property interests, and liberty interests


                                             39
      Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 40 of 60




as a Turnaround Team, as a Turnaround Team specifically for Stetson and Olney,

and as a management organization for the respective charters.

      182.   ASPIRA's role and conduct as the Turnaround Team and management

organization for Stetson and Olney was a core substantive issue in the notices of non-

renewal of the charters and the hearing, and factual determinations regarding

ASPIRA's role as the management company could greatly impact ASPIRA's rights,

business, and reputation.

      183.   Indeed, the relationship of Olney and Stetson to ASPIRA is precisely the

reason the District combined the non-renewal hearing for Olney's charter with the

non-renewal hearing for Stetson's charter. Yet, the District still denied ASPIRA its

right to notice of and participate in the non-renewal proceedings.

      184.   The SRC's resolutions to move forward with non-renewal proceedings

are filled with references to ASPIRA. They question ASPIRA's purported conduct as

to Stetson and Olney and its general operations and the other schools it manages.

      185.   Among other things, the SRC resolutions allege that:

             a.    Board meetings for all ASPIRA-managed charter schools are held

                   concurrently with specific business or approvals by individual

                   charter school not clearly delineated.

             b.    In addition to school employees, ASPIRA employees made school

                   purchases without specific approval and oversight processes.

             c.    Transactions between ASPIRA and the Schools were not properly

                   documented and/or were otherwise improper.


                                         40
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 41 of 60




             d.     ASPIRA owed the Schools significant amounts of money, and the

                    Schools owed money to other ASPIRA schools.

             e.     ASPIRA increased the amounts of money charged to the Schools.

             f.     The Schools were not financially independent from ASPIRA and

                    were obligated to secure the debts of other ASPIRA-managed or

                    ASPIRA-affiliated entities.

      186.   ASPIRA has the right to defend itself, its conduct, its reputation, and its

ability to practice its chosen business as a charter management organization, and the

schools it manages, but the District wrongfully denied ASPIRA such rights in

violation of both ASPIRA's contract rights and due process rights, and ASPIRA has

been damaged by the District's conduct.

      187.   The exclusion of ASPIRA from the charter non-renewal proceedings

infects the entire non-renewal process and permanently taints any action by the

hearing officer or the District following the hearing.

             5.     The Slanted Hearing Against the Schools and ASPIRA

      188.   In addition to ASPIRA's wrongful exclusion from the hearing, the

hearing was not conducted in a fair and objective manner.

      189.   The hearing officer allowed the District to introduce skewed and

irrelevant data against the Schools.

      190.   The hearing officer refused to accept or consider evidence of past

precedent.




                                          41
      Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 42 of 60




      191.   On multiple occasions, the hearing officer refused to allow Stetson and

Olney to introduce evidence demonstrating that other schools with similar

circumstances had their charters renewed.

      192.   The hearing officer repeatedly denied inquiry into other relevant

evidence favorable to ASPIRA, Stetson, and Olney. For example, he denied inquiry

into the CSO's reports, conclusions, and underlying methodology, even though the

CSO's recommendations colored the entirety of the charter renewal proceedings.

      193.   The hearing officer refused to allow Stetson and Olney to introduce

evidence of ASPIRA's then-pending (but now completed) private funding transaction

that would have mooted the ill-founded concerns regarding ASPIRA's prior financing

from PNC Bank.

      194.   The hearing concerned a record that necessarily is stale and incomplete

due to the lengthy time delays (a) between the expiration of the charters and the

hearing and (b) between the issuance of the CSO's report and the hearing.

      195.   Indeed, the CSO did not even submit updated reports or give any

indication that it would consider any information not covered by its previous reports

even though there have been substantial changes in the circumstances of Stetson and

Olney in the interim.

      196.   The District consolidated the hearings for Stetson and Olney in ways

that caused confusion and prejudice to them and ASPIRA. The conduct and structure

of the hearing made it appear that the purported shortcomings of one school were

being imputed to the other.


                                         42
      Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 43 of 60




      197.   The hearing days were rushed for no apparent reason other than to

enable the Board to execute non-renewals in advance of the 2019-2020 school year

(which the Board did not do anyway), and not out of any concern to provide a speedy

and just process to ASPIRA, Stetson, or Olney.

      198.   The hearing officer stated his intent to complete the hearing in order to

meet this timeline while not interfering with his or the District's counsel's respective

vacation schedules. And the hearing officer often cited a purported lack of time as the

reason for precluding the Schools from fully developing the record at the hearing.

      199.   Following the hearing, the District, Olney, and Stetson served post-

hearing memoranda. Reinforcing that the hearing was about ASPIRA, the post-

hearing memoranda from the District extensively concerned ASPIRA. For example,

the District's 52-page memorandum regarding Stetson refers to ASPIRA by name 78

times, and the District's 57-page memorandum regarding Olney refers to ASPIRA by

name 7 4 times.

      200.   Ultimately, the hearing officer did not issue his report in time for the

Board to execute a non-renewal in advance of the 2019-2020 school year,

demonstrating even more that ASPIRA should have been allowed to intervene and

any concern that ASPIRA's participation would have delayed or lengthened the

proceedings was not genuine.

      201.   ASPIRA continues to attempt to amicably resolve its disputes with the

District. However, ASPIRA is concerned that the District, as it has in the past, will




                                          43
      Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 44 of 60




seek unlawfully to extract concessions, such as enrollment caps, from ASPIRA and

its schools under duress and penalty of non-renewal.

      202.   In addition to the other violations of due process, ASPIRA also has

reason to believe CSO staff, SRC members, Board members, and other District staff

have engaged in inappropriate ex parte consultations with politicians and others

during the non-renewal proceedings.

             6.    After this Litigation Begins, the Hearing Officer Issues His
                   Reports and the Board Votes to Deny Stetson's and Olney's
                   Applications for Renewal While Refusing Yet Again to
                   Allow ASPIRA to Intervene

      203.   On September 19, 2019, approximately one week after ASPIRA

commenced this lawsuit in the Philadelphia Court of Common Pleas, the hearing

officer issued his reports regarding the Stetson and Olney charters and recommended

that both charters not be renewed.

      204.   On October 8, 2019, the proceedings having now advanced from the

hearing officer to the Board, ASPIRA again sought to intervene. ASPIRA sent a letter

to the General Counsel for the Board, requesting that the Board reject the hearing

officer's reports outright due to his wrongful exclusion of ASPIRA from the hearings.

ASPIRA also requested that the Board permit ASPIRA to intervene in all further

matters, conduct a de nova hearing regarding the renewal of the Stetson and Olney

charters, and afford ASPIRA a full and fair opportunity to participate and present

argument, evidence, and testimony, and examine all witnesses at the hearing.

      205.   A copy of ASPIRA's October 8, 2019 letter seeking to intervene in the

proceedings before the Board is attached as Exhibit J.

                                         44
         Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 45 of 60




         206.   On October 16, 2019, the hearing officer allowed Stetson and Olney to

supplement the record and provide documentary evidence of the completion of the

PNC Debt and resolution of any indebtedness by the schools. However, in his decision,

the hearing officer inexplicably compared ASPIRA's transaction to a robber robbing

a bank. The hearing officer's language and temperament were unbecoming of an

independent factfinder or adjudicator and is further evidence of a bias against

ASPIRA and its schools.

         207.   During the Board meeting of October 17, 2019, the Board voted to deny

Stetson's and Olney's applications for renewal. As of the date of this filing, ASPIRA

understands that the Board has not issued a formal resolution regarding that vote.

         208.   The Board ignored ASP IRA' s October 8, 2019 letter and never responded

to ASPIRA's request to, among other things, intervene in all proceedings before the

Board.

                7.    The District Unlawfully Demands Concessions from
                      ASPIRA as Conditions for Renewing the Charters for
                      Hostos and Pantoja

         209.   Parallel to the District's mistreatment of ASPIRA regarding Olney and

Stetson, the District also has wrongfully refused to renew the charters for Hostos and

Pantoja.

         210.   A true and correct copy of the Charter for Eugenio Maria De Hostos

Charter School ("Hostos Charter") is attached as Exhibit H.

         211.   A true and correct copy of the Charter for Antonia Pantoja Charter

School ("Pantoja Charter") is attached as Exhibit I.


                                           45
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 46 of 60




      212.   It is illegal for a school district in Pennsylvania to unilaterally impose

caps on enrollment as a condition for renewing the charter of a charter school.

      213.   In approximately October 2017, Hostos submitted to the CSO an

application for renewal of Hostos' charter.

      214.   In approximately October 2017, Pantoja submitted to the CSO an

application for renewal of Pantoja's charter.

      215.   On or about June 1, 2018, the CSO informed Hostos and Pantoja that

the CSO would recommend renewal of their respective charters upon certain

conditions, including that both schools agree to caps on their respective enrollments.

      216.   The CSO demanded that Hostos and Pantoja sign documents supposedly

voluntarily agreeing to the enrollment cap condition.

      217.   Hostos and Pantoja have refused to agree to the enrollment cap

condition demanded by the CSO.

      218.   More than fifteen months later, the CSO has yet to submit its

recommendation regarding the renewal of the charters for Hostos and Pantoja, and

the District has not moved forward with the renewal of their charters.

      219.   As of June 30, 2018, the charters for Hostos and Pantoja expired.

      220.   ASPIRA has substantial property and liberty interests in the charters

for Hostos and Pantoja and in its business as a charter management organization.

      D.     The District's Conduct Has Damaged ASPIRA

      221.   The District's wrongful conduct has damaged ASPIRA and, if left

unchecked, will deprive ASPIRA of its ability to manage its charter schools and


                                          46
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 47 of 60




deprive a significant number of students-many of whom are economically

disadvantaged-the opportunity for a rich academic education in a safe and stable

climate.

      222.   In particular, the District's delays and failure to renew the charters of

the ASPIRA-managed schools and the threat of a final non-renewal (and the

ambiguity created by the recommendation of non-renewal) have caused increased

difficulties in managing and funding its schools.

      223.   For years, ASPIRA sought to obtain replacement financing that would

eliminate the PNC Debt. In fact, prior to the 2016 non-renewal recommendations,

ASPIRA had secured competitive market rate financing from a nationally recognized

lender. The District's delays resulted in that financing opportunity being removed

and making alternative financing more difficult and substantially more expensive.

      224.   In June 2019, ASPIRA did obtain replacement financing that eliminated

the PNC Debt.

      225.   But for the District's wrongful conduct, including its delays in renewing

each of the charters of the four ASPIRA-managed schools, ASPIRA would have been

able to close on financing transactions years earlier and with more favorable terms

than the transaction it ultimately closed in June 2019.

      226.   Including actual costs and opportunities lost, such as forbearance costs,

higher interest rates, and other transaction costs, ASPIRA has suffered damages of

approximately $5,000,000 as a result of the District's conduct.




                                         47
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 48 of 60




       227.   The District knew and/or it was reasonably foreseeable to the District

that ASPIRA would suffer the aforementioned damages as a result of the District's

conduct.

       228.   The District's wrongful and very public conduct also has stigmatized and

damaged ASPIRA's good name and reputation.

       229.   The District has publicly stated and published false and misleading

"findings" regarding ASPIRA and the Schools through at least (a) the Reports, (b)

resolutions, (c) the non-renewal hearings, and (d) and the reports and other

determinations issued by the hearing officer.

       230.   Although ASPIRA's schools have been able to remain in operation, the

District's refusal to renew the charters and subject the schools to an interminably

long process, has further stigmatized ASPIRA.

       231.   The District has disparaged and defamed ASPIRA and created a stigma

that it is not qualified to operate charter schools in Philadelphia.

       232.   The District has acted deliberately and with full knowledge that its

statements and "findings" regarding ASPIRA are false and misleading.

                        COUNT I: BREACH OF CONTRACT

       233.   ASPIRA restates and incorporates all prior allegations set forth in this

Amended Complaint.

       234.   An actual justiciable controversy exists between the parties regarding

their rights and liabilities.




                                           48
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 49 of 60




       235.   The selection of ASPIRA as a Turnaround Team as a result of ASPIRA's

response to RFP-260 formed a binding enforceable contract between ASPIRA and the

District.

       236.   The selection of ASPIRA as a Turnaround Team for Stetson formed a

binding enforceable contract between ASPIRA and the District.

       237.   The selection of ASPIRA as a Turnaround Team as a result of ASPIRA's

response to RFP-286 formed a binding enforceable contract between ASPIRA and the

District.

       238.   The selection of ASPIRA as a Turnaround Team for Olney formed a

binding enforceable contract between ASPIRA and the District.

       239.   Material terms of ASPIRA's and the District's agreements include but

are not limited to, ASPIRA's rights and status as a Turnaround Team, its rights and

status as the Turnaround Team for each of Olney and Stetson, its right to receive

notice of any actions adverse to the Olney and Stetson's charters and/or ASPIRA's

rights and status as a Turnaround Team, its right to be terminated only for cause,

and its right to due process before termination.

       240.   The non-renewal of the Olney Charter and/or Stetson Charter

necessarily will deny ASPIRA its rights and status as a Turnaround Team for each

school, and non-renewal of both charters will deny ASPIRA of its rights and status as

Turnaround Team altogether.




                                         49
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 50 of 60




      241.   The District owes a covenant of good faith and fair dealing to ASPIRA,

including in the exercise of any discretion the District has under its agreements with

ASP IRA

      242.   The parties' course of conduct and course of performance further

establishes that the District and ASPIRA have a binding enforceable agreement.

      243.   ASPIRA is a party to the Stetson and Olney Charters and/or an intended

third-party beneficiary of the charters with enforceable rights thereunder, at least

insofar as ASPIRA's right to receive notice, its right to be terminated only for cause

and after due process, and the District's representation that it is bound by all terms

and conditions of all exhibits attached to the charters. The circumstances are so

compelling that recognition of ASPIRA's rights is appropriate to effectuate the

intention of the parties to the charters.

      244.   The District has breached and continues to breach its contractual

obligations to ASPIRA, including the duty of good faith and fair dealing, by, among

other things, wrongfully denying or threatening to wrongfully deny ASPIRA its

status as a Turnaround Team, wrongfully denying or threatening to wrongfully deny

ASPIRA its status as a Turnaround Team for Stetson and Olney, failing to provide

all required notices to ASPIRA and/or ASPIRA's Chief Executive Officer, Alfredo

Calderon, threatening to deny and/or denying the renewal of the charters for Stetson

and Olney, and refusing to allow ASPIRA to participate in all proceedings related to

the renewal of the charters.




                                            50
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 51 of 60




      245.   ASPIRA has been damaged by the District's conduct by, among other

things, the loss of contractual rights, injury to ASPIRA's reputation, loss of good will,

and increased financial and administrative costs and burdens as alleged in this

Amended Complaint.

      WHEREFORE, ASPIRA demands judgment against the District, and

respectfully requests that the Court:

             a.     Declare that the District is in breach of its contractual obligations

                    toASPIRA;

             b.     Declare that ASPIRA has the right to receive formal notice of and

                    participate in any and all hearings and actions concerning the

                    renewal or non-renewal of the Olney and Stetson Charters;

             c.     Declare that ASPIRA has the right to have its status as a

                    Turnaround Team and as a Turnaround Teams for Olney and

                    Stetson terminated only for cause and after due process;

             d.     Declare that any adjudication by the District issued prior to, or

                    issued based upon findings, hearings, or processes occurring prior

                    to ASPIRA's intervention is a breach of contract, null, void, and

                    not enforceable;

             e.     Preliminarily    and   permanently enJom the         District from

                    terminating ASPIRA's status and rights as a Turnaround Team,

                    and specifically as a Turnaround Team for Stetson and Olney,




                                           51
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 52 of 60




                    without cause and without providing due process prior to such

                    termination;

              f.    Preliminarily and permanently enjoin the District from refusing

                    to renew the charters of Stetson and Olney based on any findings,

                    hearings, or processes occurring prior to ASPIRA's intervention;

              g.    Award all damages, including but not limited to compensatory

                    and nominal damages, in the maximum amount allowable by law;

                    and

              h.    Afford such other relief as the Court deems just and proper.

                   COUNT II: VIOLATION OF DUE PROCESS

      246.    ASPIRA restates and incorporates all prior allegations set forth in this

Amended Complaint.

      24 7.   At all times relevant to this Amended Complaint, the District was acting

under color of state law and continues to act under color of state law.

      248.    ASPIRA's status and rights as a Turnaround Team, its status and rights

as Turnaround Team for Stetson and Olney, its status and rights as a charter

management organization, its rights with respect to the charters for Stetson, Olney,

Hostos, and Pantoja, and its retention of such statuses and rights, are substantial

property rights and liberty interests and ASPIRA is entitled to due process

protections under the United States and Pennsylvania Constitutions.




                                          52
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 53 of 60




       249.   The District's actions shock the conscience, and are fraudulent,

dishonest, unlawful, malicious, conducted in bad faith, and intended to injure in a

manner unjustified by any government interest.

       250.   The District is denying and/or threatening to deny ASPIRA's status and

rights as a Turnaround Team, as well as a Turnaround Team for Stetson and/or

Olney, without due process of law.

       251.   The District is denying and/or threatening to deny ASPIRA's right to

practice its chosen profession as a charter management organization and its rights

within the charters at issue by eliminating the charters for each and every ASPIRA

school in Philadelphia for improper and unlawful reasons and without due process of

law.

       252.   ASPIRA has sought and intends to seek approval from the District for

additional applications for charters and renewals of charters.

       253.   The District's conduct violated and violates ASPIRA's           clearly

established rights by, among other things:

              a.    denying ASPIRA the right to participate m the non-renewal

                    proceedings;

              b.    denying ASPIRA the right to formal notice of the proceedings;

              c.    denying ASPIRA any meaningful opportunity to address the

                    Board directly;

              d.    allowing ex parte contacts with those functioning in adjudicatory

                    capacities for the District;


                                           53
Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 54 of 60




     e.   commingling      and     refusing     to   sufficiently   separate   the

          prosecutorial and adjudicatory functions of the District in non-

          renewal proceedings;

     f.   appointing a hearing officer with conflicts of interest;

     g.   threatening to demand unlawful concessions from ASPIRA and

          its schools, such as enrollment caps, under duress and penalty of

          charter non-renewal;

     h.   failing to provide a speedy process and delaying determinations

          regarding the charters of each of ASP IRA' s schools for unlawful

          and bad faith purposes, such as to avoid review, deny aggrieved

          parties the right to appeal to and obtain review by the CAB,

          damage ASPIRA and its schools, force the surrender of charters,

          and obtain concessions as conditions for the renewal of charters;

     i.   unfairly speeding up the process under false pretenses to

          manufacture rationales to take action adverse to ASPIRA (e.g.,

          the denial of ASPIRA's petition to intervene based on the

          supposed    delay      that   would    have    resulted    by   allowing

          intervention);

     J.   using and offering irrelevant, manufactured, and misleading

          evidence against Olney, Stetson, and ASPIRA, and refusing to

          accept relevant evidence offered in response by Olney and Stetson




                                   54
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 55 of 60




                   (and, in the case of ASPIRA, not allowing ASPIRA to offer any

                   evidence at all);

             k.    using and offering evidence against ASPIRA, Olney, and Stetson

                   regarding conduct that has long been known to and/or ratified or

                   acquiesced to by the District.

      254.   ASPIRA has been wrongfully deprived and is at risk of wrongful

deprivation of its protectable interests through the procedures used against it, the

current procedures and safeguards are inadequate to protect ASPIRA's interests and

those of other charter management organizations and charter schools, and further

procedures and safeguards are necessary to protect ASPIRA's interests and those of

other charter management organizations and charter schools.

      255.   The District has no interest in the wrongful denial of ASPIRA's rights

and the rights of other charter management organizations and charter schools. There

will be no significant burdens to the District to provide additional and substitute

procedures and safeguards.

      256.   The violations of due process inherent m the charter renewal/non-

renewal process are clear.

      257.   A permanent injunction is necessary to prevent continuing violations of

ASPIRA's due process rights, for which there is no adequate redress at law.

      258.   Greater injury will result from refusing rather than granting this relief

and a permanent injunction will prevent the further violation of due process.




                                         55
       Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 56 of 60




      WHEREFORE, ASPIRA demands judgment against the District, and

respectfully requests that the Court:

             a.    Declare that the District violated and is violating ASPIRA's

                   substantive and procedural due process rights;

             b.    Declare that ASPIRA has the right to intervene m the non-

                   renewal proceedings;

             c.    Declare that it is a violation oflaw for the District to delay a final

                   determination of a charter school's application for renewal for the

                   purposes of avoiding review, denying aggrieved parties the right

                   to appeal to and obtain review by the CAB, damaging charters

                   and management organizations, forcing the surrender of

                   charters, and/or obtaining concessions as conditions for the grant

                   of a charter or renewal;

             d.    Declare that any adjudication by the District issued prior to, or

                   issued based upon findings, hearings, or processes occurring prior

                   to ASPIRA's intervention is not "valid" under 2 Pa.C.S.A. § 553;

             e.    Preliminarily and permanently enjoin the District from refusing

                   to renew the charters of Stetson and Olney based on any findings,

                   hearings, or processes occurring prior to ASPIRA's intervention;

             f.    Order the District to allow ASPIRA to intervene in the non-

                   renewal proceedings regarding the Stetson and Olney charters;




                                          56
Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 57 of 60




     g.          Order the District to finally determine the applications for

                 renewal of the charters of Stetson, Olney, Hostos, and Pantoja,

                 without undue delay, but only after affording due process to

                 ASP IRA;

     h.          Order the District to implement adequate procedures and

                 safeguards to protect the property and liberty interests of charter

                 schools and their management organizations, including but not

                 limited to:

            i.          providing     charter    management    organizations    and

                        Renaissance     School    Turnaround   Teams     with   the

                        opportunity to meaningfully participate in non-renewal

                        proceedings     adverse    to   a   charter    management

                        organization's charter schools or a Renaissance School

                        Turnaround Team's charter schools;

           11.          providing notice to charter management organizations and

                        Renaissance School Turnaround Teams regarding non-

                        renewal proceedings adverse to a charter management

                        organization's charter schools or a Renaissance School

                        Turnaround Team's charter schools;

          11i.          providing charter management organizations, Renaissance

                        School Turnaround Teams, and charter schools with the

                        opportunity to meaningfully address the Board regarding


                                        57
Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 58 of 60




                non-renewal proceedings adverse to a charter management

                organization's charter schools or a Renaissance School

                Turnaround Team's charter schools;

        iv.     prohibiting ex parte contacts with or by any individuals or

                bodies functioning m an adjudicatory capacity for the

                District;

         v.     separating those who function in a prosecutorial capacity

                and those who function in an adjudicatory capacity for the

                District in non-renewal proceedings;

        VI.     only appointing hearing officers without conflicts of

                interests;

        v1L     prohibiting the District from demanding conditions for

                renewal that the District may not otherwise demand

                unilaterally by law, including but not limited to enrollment

                caps;

       vm.      providing a just and speedy process with reasonable

                timelines    for        charter   management   organizations,

                Renaissance School Turnaround Teams, and charter

                schools to obtain a fair and objective determination of

                charters and the renewals of charters, including but not

                limited to review by the Charter Appeals Board;




                                   58
Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 59 of 60




         ix.         prohibiting the District from basing any determinations of

                     non-renewal on irrelevant, manufactured, or misleading

                     evidence; and

         x.          allowing   charter    management      organizations,    and

                     Renaissance School Turnaround Teams, and charter

                     schools to offer any and all relevant evidence in support of

                     renewal.

     L         Award all damages, including but not limited to compensatory

               and nominal damages, in the maximum amount allowable by law;




                                     59
     Case 2:19-cv-04415-JS Document 10 Filed 10/22/19 Page 60 of 60




           J.    Award of attorneys' fees and costs m the maximum amount

                 allowable by law; and

           k.    Afford such other relief as the Court deems just and proper.

                                         CHAMBERLAIN, HRDLICKA, WHITE,
                                         WILLIAMS & AUGHTRY

Dated: October 21, 2019                  By    th4&7
                                            Keh neth I. Trujillo, I.D. 46520
                                            Wendy Lappin Barragree, I.D. 80465
                                         300 Conshohocken State Road, Ste. 570
                                         Conshohocken, PA 19428
                                         Telephone: (610) 772-2300
                                         Facsimile: (610) 772-2305
                                         E-mail: ktrujillo@chamber lainla w .com
                                         E-mail: wbarragree@chamberlainla w .com


                                      STAPLETON LAW LLC
                                      By: Isl John S. Stapleton
                                           John S. Stapleton, I.D. 200872
                                      3000 Atrium Way, Suite 200
                                      Mount Laurel, NJ 08054
                                      Telephone: (856) 259-3300
                                      Facsimile: (856) 457-6124
                                      E-mail: jss@stapletonlawllc.com




                                         60
